MEMORANDUM**
Jesus Ayala-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming an immigration judge’s decision pretermitting his application for cancellation of removal for failure to meet the continuous physical presence requirement. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
*107Ayala-Hernandez left the United States in 1999. Later that year, he attempted to reenter with false documents. He was found inadmissible and was ordered removed and prohibited from reentering for five years. This expedited removal interrupted Ayala-Hernandez’s continuous physical presence. See Vasquez-Lopez v. Ashcroft, 343 F.3d 961, (9th Cir.2003) (per curiam) (voluntary departure under threat of deportation or removal interrupts continuous physical presence).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.